UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1934


BRANDEN TOLLIVER,

                Plaintiff - Appellant,

          v.

INTERNAL REVENUE SERVICE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-01821-PJM)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Branden Tolliver, Appellant Pro Se.            Karen Grace        Gregory,
Bridget Maria Rowan, UNITED STATES           DEPARTMENT OF        JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Branden     Tolliver     appeals      the    district     court’s    order

dismissing without prejudice his federal income tax refund suit.

We   have    reviewed      the    record     and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Tolliver       v.   IRS,   No.     8:12-cv-01821-PJM         (D.   Md.

July 3, 2012).            We deny Tolliver’s motion for district court

correction and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the      court    and    argument       would    not    aid   the   decisional

process.



                                                                               AFFIRMED




                                             2